Citation Nr: 1141230	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  06-36 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased disability evaluation, to include on an extraschedular basis, for post-operative status, irridectomy, left eye, for removal of metallic foreign body with early changes consistent with traumatic cataract (left eye disability), rated 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1971 to July 1972 and from September 1990 to May 1991, to include service in Operation Desert Storm.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of a Department of Veterans Affairs (VA) Columbia, South Carolina, Regional Office (RO) that denied a compensable disability evaluation for a left eye disability.  

In an August 2008 decision, the Board also denied the claim.  The Veteran appealed this determination to the Court of Appeals for Veterans Claims (Court); and a March 2009 Order of the Court granted the Secretary's Unilateral Motion for Remand, vacated the Board's decision and returned the decision to the Board.  On remand, the Board was directed to consider and apply 38 C.F.R. § 3.321 (2010), as provided in Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board remanded this matter in September 2009 and in February 2011 for additional development.  

On his November 2006 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a Board hearing at his local RO; however, in a January 2007 statement, this request was properly withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2011, the Board remanded the Veteran's increased rating claim for a left eye disability for further development.  Specifically, the Board instructed that relevant outstanding treatment records be associated with the claims folder; however, the record does not reflect sufficient effort to obtain outstanding left eye treatment records from reasonably identified medical care providers.  

In addition, the Board remanded the matter and directed the RO to invite the Veteran to submit evidence to support his claim, to include lay statements, rejected job applications and any other evidence related to his occupational functioning.  Upon reviewing the relevant correspondence on this matter, the Board finds that the March 2011 letter does not provide the Veteran with information related to the types of submissions he can submit to support his claim.  In light of these factors and the March 2009 Order of the Court, the Board finds that VA must make additional effort to obtain outstanding treatment records and to sufficiently inform the Veteran of the evidence he may submit to support his claim.  See D'Aries v. Peake, 22Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998) (the Veteran has a right to VA compliance with terms of Board remand order). 

Further, given the possibility of records and evidence, the Board finds that the March 2011 VA examination, while presently adequate, must be supplemented as to allow a fully informed evaluation of the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  

Finally, the Veteran is advised that the "duty to assist is not always a one-way street" and that he has an obligation to actively participate in indentifying and retrieving information pertinent to his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the Veteran has a responsibility to assist VA obtain relevant treatment records and to submit evidence in support of his claim, to include, but not limited to, competent lay statements, evidence of employment restrictions (e.g. not being assigned to certain opportunities because of left eye symptomatology, etc.) and reduced wages and/or hours.  Thus, the Veteran is hereby placed on notice that failure to cooperate and actively participate in the development of his claim may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must notify the Veteran that he may submit (I) lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed his left eye symptomatology; (II) evidence of lost or diminished employment opportunities caused by his left eye disability; (III) evidence of reduced wages and/or hours; and any other evidence regarding the impact his left eye disability has on his employment; and (IV) evidence of hospitalization to treat his left eye disability.  He should be provided an appropriate amount of time to submit this evidence.

2.  The RO should request the Veteran to identify all sources of private treatment or evaluation for his left eye disability, since September 2009, to include private physicians P. Smith, M.D. and S. Turner, M.D., and the private Eye Associates of Carolina and Greenwood Eye Clinic facilities.  Then, undertake all necessary efforts to obtain any identified private medical records.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available.  Additionally, the Veteran should be apprised of such and provided with an opportunity to submit such reports.

3.  Then the RO should return the claims folder to the examiner who performed the March 2011 VA examination, or a suitable replacement, for an addendum opinion.  The claims folder should be reviewed by the examiner.  If the March 2011 VA examiner is not available, the claims file should be referred to an appropriate examiner to provide the requested opinions.  If a clinical evaluation is deemed necessary, all indicated testing should be accomplished.  Also, the examiner should fully describe the functional effects the Veteran's left eye disability has on his occupational abilities, to include but not limited to any impairment associated with his ability to drive.  

All provided opinions should be supported by a clearly stated rationale.  All findings and conclusions should be set forth in a legible report.  

4.  Then readjudicate the Veteran's claim, to include on a schedular and extraschedular basis.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

